        Case 3:12-cr-00145-RDM Document 675 Filed 01/21/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TERRELL STEVENSON,

                        Petitioner,

        V.                                               Criminal No. 3:12-CR-145
                                                         Civil Action No. 3:18-CV-0057 1
UNITED STATES OF AMERICA,                                (JUDGE MARIANI)

                        Respondent.


                                      ,_.---    ORDER

        AND NOW, THIS a{            </{   DAY OF JANUARY 2021, upon consideration of

Petitioner's Motion for Recusal (Doc. 671) and all relevant documents, for the reasons set

forth in the simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT

the Motion for Recusal (Doc. 671) is DENIE .




                                                Robert D. Mariani
                                                United States District Judge




        1 Because the Civil Action Number is assigned for statistical purposes only, relevant filings are
docketed at 3:12-CR-145 and all docket references in this Memorandum are to the criminal docket number.
